DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment dated 10/03/2022 has been considered and entered.  The amendment overcomes the previous rejections under 35 U.S.C. 112 & 101 which are hereby withdrawn.  However, the amendment necessitates new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41 – 45, 51, 52, 56, 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 6,688,434) in view of Person Hei et al. (US 2002/0025912) and as evidenced by International Chemical Corporation (ICC)
In regards to claim 41, Johnson teaches conveyor and lubricating apparatus, lubricant dispensing device and method for applying lubricant to conveyor (title).  Conveyor being lubricated includes a conveyor surface for transporting items (i.e., conveyor belt) and a dispensing system and dispensing line (i.e., lubricant distribution line) for lubricating the conveyor surface (column 1 lines 40 – 56).  Spray nozzles (i.e., plurality of nozzles) which are placed relative to the conveyor surface are used (column 2 lines 37 – 41).  Thus, an installed lubricant dispensing system is provided and the step of installing a lubricant dispensing system, comprising a conveyor belt, lubricant distribution line and a plurality of non-energized nozzles located along the lubricant distribution line is provided by Johnson.
Johnson teaches application of the lubricant utilizes nozzles at pressures of at least about 20 psig (psi) for between about 1 second and about 20 seconds at a frequency of between about 1 minute and about 10 minutes (column 2 lines 1 – 10).  An exemplary operating threshold pressure of the nozzle is between about 5 psig and about 10 psig (column 6 lines 1 – 7). 
Johnson is also discussed in an applicant provided Non-Patent Literature dated 06/24/2019 by International Chemical Corporation (“ICC”) in regards to its teaching of non-energized nozzles in the U.S. application 15/868,572.  On page 26, ICC points to teachings by Johnson of plurality of nozzles having pressures of lower than 40 psi and nozzles which have not been modified by high pressures of between 40 psi to 110 psi, compressed air or sonification; the description by which applicants have characterized non-energized nozzles.  Thus, ICC provides evidence that Johnson teaches the non-energized nozzles of the claim, which was previously established on record.  
The composition comprises water in amounts of from about 0.1% and up to about 99.9% (column 2 lines 51 – 65).  The system comprises a lubricant conveyor pump for conveying lubricant from a lubricant product tank (i.e., lubricant source) (column 4 lines 29 – 34).  The conveyor belt can be a plastic conveyor belt (Example 1). The composition can comprise lubricants such as fatty acids, fatty amines and synthetic lubricants, surfactants, foam inhibitors, detergents, carriers and other conventional additives (column 9 lines 31 – 39).  However, Johnson does not particularly recite silicone lubricant.
Person teaches aqueous (water-based) conveyor lubricants similar to Johnson (abstract).  The lubricant can comprise silicone material such as silicone emulsion, i.e., polydimethylsiloxane and silicone surfactants, in amounts of from 0.5 to 8% [0053, 0054].  Also, other silicone additives that can be used are detergents/dispersant such as in amounts of from 0.5 to 20% and/or foam inhibitors can be silicone polymers which can be present in minor amounts [0062, 0064].  
It would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used the silicone lubricant and/or additive ingredients of Person and in the recited amounts to provide a synthetic lubricant composition according to Johnson, as Person teaches useful aqueous composition and components and in suitable amounts for preparing conveyor lubricants.  Thus, Johnson in view of Person provides the method of installing a dispensing system by providing the dispensing system having the claimed components and lubricant.
In regards to claim 42, Johnson and Person combined provides the claimed method and the conveyor dispensing device.  Johnson does not particularly recite the presence of a motorized conveyor.  However, the use of mechanical means or automation in a process does not carry patentable weight if the process can occur by hand.  Also, the use of motors in conveyor devices are conventional and obvious to persons of ordinary skill in the art.  For instance, Person teaches motorized conveyors [0221].  Thus, at least in view of Person, the use of motorized conveyors for transporting containers would have been obvious.
In regards to claims 43 – 45, Johnson and Person combined provide the claimed method and composition as previously stated.  Johnson allows for the presence of a plurality of lubricants in the composition selected from fatty acids, fatty amines and synthetic lubricants as previously stated.  Since the recited lubricants are known equivalents, their combination for use for the same purpose as lubricants is prima facia obvious according to KSR.  
Since, a majority of the composition is water at up to 99.9%, the presence of other lubricant will be can be less than 0.1%, or is alternatively present at similar amounts as the silicone lubricant in view of Person which teaches they are useful equivalents.  In the absence of a combination of lubricants, such as when synthetic lubricant (i.e., silicone) is used alone, the presence of additional lubricant is 0% which is less than 20% as claimed.
In regards to claims 51, 52, Johnson and Person combined provide the method and teach the composition having the claimed ingredients.  Person teaches such composition can have an alkalinity equivalent of less than about 100 ppm or less than about 30 ppm of CaCO3 when plastic containers are used on the conveyor [0081].  Johnson is drawn to the use of plastic belts and plastic containers (Abstract, Example 1).  Thus, at least in view of Person, it would have been obvious to have provided the composition of Johnson to have low alkalinity values of less than about 30 ppm of CaCO3 as person teaches such are suitable for use on plastic containers.
In regards to claims 56, 57, Johnson and Person combined provide the method and teach the composition having the claimed limitations as previously stated.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771